DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
 Applicants’ response of May 6, 2021, to the non-final action mailed February 10, 2021 has been entered.  No claims have been amended, no claims have been cancelled, and claims 18-25 have been newly added.  Claims 1-25 are pending in this instant application. Claims 1-13 and 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.   
Claims 14-15 and 21-25 are under consideration.

Claim Objections
	Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response and Claim Rejections - 35 USC § 103
Applicant’s claim amendments have necessitated new claim rejections.
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
	Claims 14-15 remain rejected and claims 20-25 are newly rejected under 35 U.S.C. 103 as being unpatentable over the combination of Buheitel (Patent No.: 6,116,250; Date of Patent: Sep. 12, 2000), Arkles et al. (Pub. No.: US 2018/0044550; Pub. Date: Feb. 15, 2018), and Zhang et al. (Pub. No.: WO; 2014/116560; Pub. Date: Jul. 31, 2014) for reasons of record.
	The instantly elected claims recite a  method for reshaping a keratin-rich substrate comprising: (a)    applying a substrate-activating composition to the substrate; (b)    warming and drying the substrate; (c)    applying a fixative composition to the substrate; and (d)    warming and drying the substrate; wherein the fixative composition comprises a mixture comprising at least one silanol and at least one siloxane, and at least one organic hemiaminal; and wherein the substrate-activating component is an aqueous solution having a pH of about 1 to 4 or a pH of about 10 to 13.
	Regarding claims 14, Buheitel discloses a process for shaping hair comprising applying a permanent shaping composition to the hair, heating and drying the hair, applying a hair setting lotion, after the application of the hair setting lotion the hair is heated (column 5 lines38-42), and then treating the hair with a neutralizer (abstract, column 1 line 58 through column 2 line 6, and column 4 lines 30-42), wherein the permanent shaping solution is an aqueous solution (column 3 lines 35-37) with  a preferred pH value of 4 to 11 (column 3 lines 15-20), thereafter the shaped hair is dried at a hair temperature (column 5 lines 60-65 and Example 1 column 7, line 40 through column 8 line 67).  But Buheitel does not disclose wherein the hair setting lotion comprise 
	However, in the same field of endeavor of hair treatments (abstract), Arkles discloses mixtures of silanol and siloxane ([0008], [0009]. [0022], and [0023]).
	Additionally in the same field of endeavor of hair treatments including hair setting, hair sculpting, hair shaping [0056], Zhang discloses compositions comprising hemiaminals (abstract).
	Regarding claim 15, Buheitel discloses after applying the hair setting lotion and then warming the hair to a range of 30-55 °C.  It would have been prima facie obvious to perfume the adding the setting composition and the drying simultaneously as per MPEP 2144.04 (IV)(C), changes in sequence of adding ingredients and MPEP 2144/04(V)(B) and (E) making integral or making continuous are prima facie obvious absent new or unexpected results.

	Regarding claim 20, Zhang discloses imidazolidinyl urea and diazolidinyl urea [0167].	Regarding claims 21-23 and 25, Arkles discloses wherein the silanol is an organosilanetriol (abstract) or polysilsesquioxanes [0012].

	Regarding claim 24, Arkles discloses an amine bound to a polymeric siloxane [0010].

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Buheitel, Arkles, and Zhang to include the a mixture 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing.

Claims 14-15 remain rejected and claims 20-25 are newly rejected under 35 U.S.C. 103 as being unpatentable over the combination of Buheitel (Patent No.: 6,116,250; Date of 

	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Buheitel (Patent No.: 6,116,250; Date of Patent: Sep. 12, 2000), Arkles et al. (Pub. No.: US 2018/0044550; Pub. Date: Feb. 15, 2018), and Zhang et al. (Pub. No.: WO; 2014/116560; Pub. Date: Jul. 31, 2014)as applied to claim 14 above, and further in view of Pressly et al. (Pub. No.: US 2018/0015015; Pub. Date: Jan. 18, 2018).


	Regarding claim 18 of Buheitel, Arkles et al., and Zhang et al. remain as applied to claim 14.  While the combination of references disclose a process for the permanent shaping composition to the hair, heating and drying the hair, applying a hair setting lotion, after the application of the hair setting lotion the hair is heated (column 5 lines38-42), and then treating the hair with a neutralizer (abstract, column 1 line 58 through column 2 line 6, and column 4 lines 30-42), wherein the permanent shaping solution is an aqueous solution (column 3 lines 35-37) with  a preferred pH value of 4 to 11 (column 3 lines 15-20), thereafter the shaped hair is dried at a hair temperature (column 5 lines 60-65 and Example 1 column 7, line 40 through column 8 line 67). Wherein the composition comprises mixtures of silanol and siloxane ([0008], [0009]. [0022], and [0023]) and hemiaminals (abstract) as fully set forth above.  The combination does not disclose wherein the himiminal is a linear hemiaminal ether .
However in the same field of styling of hair (abstract), Pressly discloses the use of the active agent 

    PNG
    media_image1.png
    400
    770
    media_image1.png
    Greyscale
[0080] 


	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Buheitel, Arkles, Zhang, and Pressly  to include the active agent

    PNG
    media_image1.png
    400
    770
    media_image1.png
    Greyscale


    PNG
    media_image1.png
    400
    770
    media_image1.png
    Greyscale

as it can reshape hair without the use of sulfur containing reducing agents or peroxide based agents as evidenced by the teaching of Pressly. .  One who would have practiced the invention would have had a reasonable expectation of success because Buheitel had already disclosed a method of reshaping hair utilizing a hair lotion as fully set forth above, while Pressly provided guidance with respect to including the instant active for the desired level of hair curling in a hair care composition.  It would have only required routine experimentation to modify the method of Buheitel to include a the active agent of Pressly, in the hair setting lotion as required by the claimed invention. 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing.

Conclusion
	No claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 



/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617